[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Sept. 1, 2009
                            No. 09-11027                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 08-20931-CR-MGC

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

JUAN CARLOS PALACIOS GONZALEZ,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 1, 2009)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Juan Carlos Palacios Gonzalez appeals his 57-month sentence following his

guilty plea to one count of importation of 100 grams or more of heroin, in violation

of 21 U.S.C. § 952(a), and one count of possession with intent to distribute 100

grams or more of heroin, in violation of 21 U.S.C. § 841(a)(1). On appeal,

Palacios Gonzalez argues (1) the district court erred by denying him a minor-role

reduction pursuant to U.S.S.G. § 3B1.2 and (2) his sentence was substantively

unreasonable in light of the factors enumerated in 18 U.S.C. § 3553(a).

                                          I.

      Palacios Gonzalez argues the district court erred when it denied him a

minor-role reduction pursuant to U.S.S.G. § 3B1.2.

      A district court’s determination of a defendant’s role in an offense is a

finding of fact we review only for clear error. United States v. De Varon, 175 F.3d

930, 937 (11th Cir. 1999) (en banc). The proponent of a downward adjustment

always bears the burden of proving a mitigating role in the offense by a

preponderance of the evidence. Id. at 939. The district court must assess whether

the defendant is a minor participant only in relation to the relevant conduct

attributed to the defendant; a defendant’s role in an offense may not be determined

on the basis of criminal conduct for which the defendant was not held accountable

at sentencing. Id. at 940-41. The district court may also determine a defendant’s



                                          2
role as compared to other participants in the relevant criminal conduct, but it may

only consider other participants who are discernable from the evidence and who

were involved in the relevant conduct attributed to the defendant. Id. at 944.

      Palacios Gonzalez was held accountable only for his own conduct. He

offered no testimony or other evidence to support a minor-role reduction, and the

roles of others allegedly involved in the drug trafficking enterprise are unclear.

Accordingly, the district court did not commit clear error when it found that

Palacios Gonzalez was not entitled to a minor-role reduction.

                                          II.

      Palacios Gonzalez next argues his 57-month sentence was substantively

unreasonable and the relevant sentencing factors at 18 U.S.C. § 3553(a) militate in

favor of a shorter prison term.

      We review a defendant’s sentence for reasonableness under a deferential

abuse-of-discretion standard. Gall v. United States, 128 S. Ct. 586, 594 (2007);

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008) (quotation omitted).

      Palacios Gonzalez’s 57-month sentence was the lowest specified sentence



                                           3
within the applicable guideline range, and it is entitled to the ordinary expectation

of reasonableness. See Talley, 431 F.3d at 788 (“[W]hen the district court imposes

a sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one.”). Moreover, the record demonstrates that the

district court considered Palacios Gonzalez’s individual characteristics in light of

the factors enumerated in § 3553. After considering his objections and arguments,

the court determined the guideline sentence was appropriate and reasonable. Thus,

the district court did not abuse its discretion in determining that the objectives of

§ 3553 were best served by the lowest sentence within the advisory guideline

range.

         AFFIRMED.




                                            4